{¶ 1} In State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, we held that R.C. 2953.08(G)(2) allows an appellate court to increase, reduce, or otherwise modify a sentence only when it clearly and convincingly finds that the sentence is (1) contrary to law or (2) unsupported by the record. Id. at ¶ 7.
{¶ 2} The judgment of the court of appeals in the instant case is reversed, and the cause is remanded to the court of appeals for application of Marcum.
O’Connor, C.J., and PfeifeR, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.